United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1200
                                ___________

Dennis W. Cain,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction; Genette      *       [UNPUBLISHED]
Moore, Mailroom Supervisor, Pine       *
Bluff Unit, ADC; Rick Toney; Ray       *
Hobbs, Assistant Deputy Director,      *
ADC,                                   *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: August 29, 2006
                             Filed: September 5, 2006
                              ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
      Arkansas inmate Dennis W. Cain appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we
agree with the district court’s decision to dismiss the case, and accordingly affirm.
See 8th Cir. R. 47A(a). See also Wolff v. McDonnell, 418 U.S. 539, 576-77 (1974);
Gardner v. Howard, 109 F.3d 427, 431 (8th Cir. 1997).
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-